Howell, J.
The heirs at law of Austin Woolfolk, deceased, obtained a judgment against their mother, the widow in community, decreeing a partition of the property held in common, fixing the respective shares or proportion of each of tbe parties, plaintiffs and defendant,, ordering the said property to be sold for the purpose of partition, and referring the parties to a notary to complete it. The order of sale was-issued to an auctioneer, and under it the property was advertised,, whereupon M. Hebert, as administrator of the successions of Thomas Mille and wife, and E. Durrive, for the use, etc., judicial mortgage creditors of the defendant, Mrs'. Woolfolk, enjoined the sale, and asked that the judgment of partition be annulled on the following grounds:
First — The parish court, which rendered the judgment of partition,, was without jurisdiction raiione materke.
Second — There is no such amount, as stated, due the plaintiffs, and if anything is due them, they have no mortgage.
Third — At the time said judgment of partition was rendered, and long previous thereto, petitioners had caused the interest of Mrs.. Woolfolk in said property to be seized under their writ of fieri facias, and the same was at the time in the custody of the law.
The defendants in the injunction moved to dissolve, on the grounds that the petition disclosed no ground for an injunction; that if the plaintiffs have any mortgage and privilege, they must exercise it as-. *207required by articles 401 and 402, C. P., and not by injunction; that if tbe judgment is null and void, it cannot prejudice any one, and by tbe same reason tbe parish court can not entertain jurisdiction of tbe injunction suit, and that tbe security on the injunction bond is insufficient.
Tbe motion to dissolve was overruled, tbe judgment signed, and five days allowed to furnish additional security. Tbe defendants in injunction, alleging irreparable injury, appealed.
A motion is made to dismiss tbe appeal, on tbe ground Chat tbe judgment is interlocutory, and not a final, one.
Tbe judgment is clearly an interlocutory one, tbe effect of which is to delay tbe sale and ultimate partition; but there is nothing in the facts or in the character of tbe property going to show that this delay will work an irreparable injury to tbe appellants. Mere delay will not authorize tbe interference of tbe appellate court. 11 M. 276; 12, M. 488; 3N. S. 25; 15 La. 521.
If the interlocutory judgment be erroneous, it may be corrected by appeal from tbe final judgment. 3 R. 457. Tbe refusal to dissolve on tbe face of tbe papers left tbe case as it was when tbe injunction was granted.
Tbe judge a quo believing tbe cause for injunction to be good and sufficient, did not err in permitting additional security to be given, as another writ could have been immediately granted. 3 N. S. 480; 4 N. S. 499; 8 An. 489.
We must determine whether an appeal lies before we can inquire into tbe correctness of tbe judgment.
It is therefore ordered that tbe appeal herein be dismissed, with costs.
Rehearing refused.